Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               September 17, 2021

The Court of Appeals hereby passes the following order:

A22A0158. VICTOR CALLAHAN v. THE STATE.

      Victor Callahan was convicted of kidnaping, armed robbery, and hijacking a
motor vehicle, and his convictions were affirmed on appeal. See Callahan v. State,
250 Ga. App. 193 (550 SE2d 757) (2001). He subsequently filed a motion to set aside
the judgment, claiming that the judgment is void because there is no record of his
indictment being returned in open court. The trial court dismissed the motion, and
Callahan filed this appeal. We, however, lack jurisdiction.
      A post-conviction motion seeking to vacate an allegedly void conviction is not
a valid procedure in a criminal case, and any appeal from the denial or dismissal of
such a motion must be dismissed. See Williams v. State, 287 Ga. 192, 192 (695 SE2d
244) (2010); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Because
Callahan’s motion is an improper collateral attack on his conviction, this appeal is
hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       09/17/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.